Citation Nr: 0722532	
Decision Date: 07/24/07    Archive Date: 08/02/07

DOCKET NO.  06-04 895	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in No. Little 
Rock, Arkansas


THE ISSUE

Entitlement to service connection for the cause of the 
veteran's death.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her sister-in-law




ATTORNEY FOR THE BOARD

Kristi Barlow, Counsel


INTRODUCTION

The veteran served on active duty from December 1968 to July 
1970, including honorable combat service in the Republic of 
Vietnam.  He died in January 2004 and the appellant is his 
surviving spouse.

This matter comes before the Board of Veterans' Appeals (BVA 
or Board) on appeal from a September 2004 rating decision of 
the Department of Veterans Affairs (VA) Regional Office (RO) 
in Little Rock, Arkansas, which denied the benefit sought on 
appeal.


FINDINGS OF FACT

1.  All relevant evidence necessary for an equitable 
disposition of the appellant's appeal has been obtained.

2.  The veteran's death was caused by a disability incurred 
as a result of honorable service in Vietnam.


CONCLUSION OF LAW

The cause of the veteran's death was incurred as a result of 
active duty service.  38 U.S.C.A. §§ 1110, 1116 (West 2002); 
38 C.F.R. §§ 3.303, 3.312 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

The Board finds that VA has substantially satisfied the 
duties to notify and assist, as required by the Veterans 
Claims Assistance Act of 2000 (VCAA).  See 38 U.S.C.A. 
§§ 5100, 5102, 5103, 5103A, 5107, 5126; 38 C.F.R. §§ 3.102, 
3.156(a), 3.159 and 3.326(a).  To the extent that there may 
be any deficiency of notice or assistance, there is no 
prejudice to the appellant in proceeding with this appeal 
given the favorable nature of the Board's decision.  Any 
error in the failure to provide notice involving the 
downstream elements of rating and effective date is harmless 
at this time, and can be corrected by the RO following the 
Board's decision.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).

The appellant contends that her husband's death due to 
multiple cancers was a result of his exposure to Agent Orange 
during service in Vietnam.  She credibly testified before the 
Board that the veteran had not experienced any illnesses 
prior to his finding out that he had liver cancer, colon 
cancer and possibly lung cancer in 2003.  The appellant and 
her sister-in-law testified that the person who completed the 
death certificate for the veteran in January 2004 was not a 
medical professional, but an elected official, and did not 
perform an autopsy.

In support of her claim, the appellant submitted a report 
from a private physician who is identified as a board-
certified internal medicine specialist who also has a Ph.D. 
in anatomy and physiology.  The specialist reports having 
taught in a number of medical schools in the arena of basic 
science and clinical science, having been an intern and 
resident trainer, and having published scientific literature 
in peer-reviewed scientific journals.  This specialist 
reviewed the veteran's claims folder, including all medical 
evidence surrounding the diagnoses of various cancers, and 
determined that the veteran's death was a direct result of 
liver cancer.  He opined that it was significantly more 
probable than not that the veteran's hepatic cancer was 
caused by exposure to Agent Orange during service.

Service connection for VA compensation purposes will be 
granted for a disability resulting from disease or personal 
injury incurred in the line of duty or for aggravation of a 
pre-existing injury in the active military, naval or air 
service.  See 38 U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  The 
death of a veteran will be considered as having been due to a 
service-connected disability when the evidence establishes 
that such disability was either the principal or a 
contributory cause of death.  The issue involved will be 
determined by exercise of sound judgment, without recourse to 
speculation, after a careful analysis has been made of all 
the facts and circumstances surrounding the death of the 
veteran, including, particularly, autopsy reports.  See 
38 C.F.R. § 3.312(a).  

With regard to disabilities a claimant attributes to 
exposure to Agent Orange, the law provides that for veterans 
who served in the Republic of Vietnam during the period 
beginning on January 9, 1962, and ending May 7, 1975, 
service connection may be presumed for certain diseases 
enumerated by statute and regulations that become manifest 
within a particular period, if any such period is 
prescribed.  See 38 U.S.C.A. § 1116; 38 C.F.R. § 3.309(e).  
If a veteran is found to have been exposed and/or presumed 
to have been exposed to an herbicide agent during active 
service in the Republic of Vietnam, the following diseases 
shall be service-connected if the requirements of 38 C.F.R. 
§ 3.307(a)(6) are met even though there is no record of such 
disease during service, provided further that the rebuttable 
presumption provisions of 38 C.F.R. § 3.307(d) are also 
satisfied:  chloracne or other acneform disease; Type II 
diabetes; Hodgkin's disease; chronic lymphocytic leukemia; 
multiple myeloma; Non-Hodgkin's lymphoma; acute and subacute 
peripheral neuropathy; porphyria cutanea tarda; prostate 
cancer; respiratory cancers; and, soft-tissue sarcoma.  See 
38 C.F.R. § 3.309(e).  Notwithstanding the foregoing 
presumptive provisions, the United States Court of Appeals 
for the Federal Circuit (Federal Circuit) has held that a 
claimant is not precluded from establishing service 
connection for a disease averred to be related to herbicide 
exposure, as long as there is proof of such direct 
causation.  See Combee v. Brown, 34 F.3d 1039, 1043-1044 
(Fed. Cir. 1994).  

A review of the record reveals that the veteran served in 
Vietnam during the time period when one is presumed to have 
been exposed to Agent Orange.  The medical evidence, 
however, does not show that his death was caused by a 
disability included on the list of herbicide-related 
disorders from 38 C.F.R. § 3.309(e). Accordingly, the 
appellant's claim for service connection for the cause of 
the veteran's death will be considered only on a direct 
basis.

As outlined above, the evidence includes a considered 
medical opinion as to the cause of the veteran's death.  
There is no other medical opinion of record.  Because the 
Board finds the opinion of record to be well-reasoned, it is 
accepted on its face.  Thus, when considering the totality 
of the medical evidence and the credible testimony of the 
appellant, the Board finds that the veteran's death was 
caused by a disability that was incurred as a result of his 
service in Vietnam, namely, liver cancer.  Consequently, 
service connection for the cause of the veteran's death is 
granted.


ORDER

Service connection for the cause of the veteran's death is 
granted, subject to the laws and regulations governing the 
award of monetary benefits.



____________________________________________
James L. March
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


